DETAILED ACTION
	This Office Action is in response to an Application, filed 13 April 2021, wherein Claims 1-18 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This Application is a national stage entry of PCT/JP2019/040497, international filing date of 15 October 2019, which claims foreign priority to JP 2018-195852, filed 17 October 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 13 April 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 8 discloses "A program executed by a web browser operating on an information processing apparatus, the program executing: […]”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). 
The broadest reasonable interpretation of a claim drawn to a computer program including one or more sequences of one or more instructions typically covers forms of data per se and software per se. The subject matter of a patent must be directed towards one of the four statutory categories and must not be wholly directed to subject matter encompassing a judicially recognized exception. The claimed invention directed in claim 8 is not directed towards a process, machine, manufacture, or composition of matter, and rather is directed towards one of the non-limiting of unpatentable subject matter, being "a computer program per se". (MPEP 2106).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuda (US 20200081811).

As to Claim 1, Matsuda discloses an information processing method, wherein an information processing apparatus (Fig. 1 – Computer 111; Fig. 3 – Computer 111) executes: a reception step of receiving sensor data transmitted from a sensor device (Figs. 1&16 – Device 131) via near-field wireless communication (Fig. 16 and Paragraphs [0175]-[0178] describe how Browser 325 (operating on Computer 111) obtains data from Device 131; The Abstract discloses the local connection between the devices as being Bluetooth or usb; Paragraph [0044] describes how device 131 can be any device such as a printer, small IoT device, home appliance, etc.); a transmission step of transmitting the received sensor data to a server apparatus (Fig. 16 (s1501-s1502) and Paragraphs [0175]-[0178] describe how the browser requests the web API of the web application server to store the data read from the device 131 by executing a program in JavaScript); and an output step of acquiring sensor data specified by a user from the server apparatus and providing the sensor data to the user (Fig. 17 and Paragraphs [0183]-[0194] provide three examples of a user requesting specific device reports from the web application server 311); wherein at the output step, a web browser operating on the information processing apparatus is used as an output interface (Fig. 17 and Paragraphs [0183]-[0194] describe how the user-requested reports are returned to the browser 325 for display; See Fig. 18 for an example of a returned report displayed in the user’s browser).

As to Claim 7, Matsuda discloses wherein the information processing apparatus is a mobile terminal (Fig. 1 and Paragraph [0042] wherein Computer 111 may be a mobile device/smartphone).

Claim 8 recites all the same elements as Claim 1, but in program form (Fig. 3 325, 326, 327), therefore the same rationale applies equally as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20200081811) in view of Kay et al. (US 20130238742).

As to Claim 2, Matsuda discloses the information processing method according to claim 1, as cited above. Matsuda further discloses wherein the reception step is executed by an external program operating on the web browser (Paragraphs [0057]-[0062] disclose how the web application server 311 (external program) is hosted by server 121 and [0068]-[0070] where the browser executes the program instructions). 
([0117]), and storing the sensor data. However, Matsuda does not explicitly disclose wherein the received sensor data is stored into a memory area assigned to the web browser.
In an analogous art, Kay discloses wherein the received sensor data is stored into a memory area assigned to the web browser (Paragraphs [0031][0040][0047] describe web applications and browser extensions with allocated storage spaces for various information including sensor information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the intermediate storage techniques of Matsuda’s browser, to include the storage allocation(s) technique put forth by Kay.
The suggestion/motivation for doing so would have been to provide a rapid access temporary local storage for the browser to store sensor information until all the information comes in before sending the information to the server.

As to Claim 3, Matsuda/Kay disclose wherein at the transmission step, the sensor data stored in the memory area is transmitted to the server apparatus (Matsuda: Fig. 16 (s1501-s1502) and Paragraphs [0175]-[0178] describe how the browser requests the web API of the web application server to store the data read from the device 131 by executing a program in JavaScript) (Kay: Paragraphs [0031][0040][0047] describe web applications and browser extensions with allocated storage spaces for various information including sensor information). Motivation provided above with reference to Claim 2.

(Paragraph [0007][0008][0013][0017] describe how through the use of Web Bluetooth API which provides a highly versatile device diagnostic technique that can be application to various devices by configuring diagnostic techniques with only standardized web techniques or extensions thereof).

Claim 9 recites all the same elements as Claim 4. Therefore, the same rationale applies equally as well.

As to Claim 5, Matsuda discloses wherein the external program causes the information processing apparatus to receive the sensor data via a Web Bluetooth API (Paragraph [0007][0008][0013][0017] describe how through the use of Web Bluetooth API which provides a highly versatile device diagnostic technique that can be application to various devices by configuring diagnostic techniques with only standardized web techniques or extensions thereof).

Claim 10 recites all the same elements as Claim 5. Therefore, the same rationale applies equally as well.

(Fig. 3 – Web Application Server 311 hosted on Server 121).

Claims 11-13 recite all the same elements as Claim 6. Therefore, the same rationale applies equally as well.

Claims 14-18 recite all the same elements as Claim 7. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sigar (US 20140028449) discloses a system for troubleshooting devices local through a Bluetooth connection while also being connected to a remote server for expert assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459